DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-9 are still pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/18/2022 has been entered. 
Response to Arguments
Applicant’s amendments as filed on 05/18/2022 have been fully considered and entered. In view of the amendments, current rejection(s) have been withdrawn, however, upon further consideration, a new ground(s) of rejection have been made further in view of Takahashi.
Furthermore, applicant’s arguments regarding cited prior arts not teaching all the newly amended features as described in applicant remarks on page 5 (last paragraph) – page 7, have been rendered moot in light of new combination(s) now made in view of Takahashi, which is successfully shown to teach the argued limitation of displaying image without user operation when mode is shifted from second to first, please see detailed rejection(s) below for further details.
Claim Interpretation
Applicant fail to address the previously made interpretation of claim(s) under 112(f), therefore, those are repeated below:
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “image forming unit” in claim 1; “communication unit” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification, according to PG-Pub, shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph limitation:
Image forming unit - the image forming apparatus 1 includes an apparatus main assembly 1a incorporating therein an image forming unit 11 as an image forming portion for forming an image on a recording material, paragraph 34. Thus, sufficient structure exactly pointing to what is considered as image forming portion should be recited for performing the claimed function.
Communication unit - the image forming apparatus 1 is provided with a wireless LAN communication portion 5 for carrying out wireless LAN communication (wireless communication) with the portable terminal 6, paragraph 47. Thus, sufficient structure exactly pointing to what is considered as communication portion should be recited for performing the claimed function.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.	
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Watabe, US 2018/0314477 in view of Funakawa, US 2013/0083344 further in view of Takahashi et al., US 2016/0012320.
Regarding claim 1, Watabe discloses an image forming apparatus (image forming apparatus 12, fig. 1, and paragraph 26) comprising: 
an image forming unit (image forming unit 134, fig. 2) capable of forming an image on a sheet on the basis of image data (paragraph 32, image forming unit prints image on recording medium) sent from a portable terminal (user terminal 200, fig. 1) and received through wireless communication (printer 12 and terminal 200 communicate via wireless communication and receive/transmit data to be printed by printer 12, paragraphs 35, 40); 
a display (display 132 with touch panel 130, fig. 2) configured to display a reading image (code image 112, fig. 5) which includes information for permitting wireless communication with said image forming apparatus and which is readable by a camera (camera 214 of user terminal, fig. 3) of the portable terminal (paragraphs 54-62, note that code image 112 is displayed on display of printer which is read by camera of terminal 200 to establish a wireless connection);
 and a controller (CPU 122, fig. 2) capable of executing an operation in a first mode (first state), as a power mode of the image forming apparatus, in which said display is turned on (first state is the power state, in which power is supplied to image forming apparatus 12 with display turned on where home screen 100 as shown in fig. 4 is displayed and when connection icon 102 is touched (selected), the connection guide screen 110 as illustrated in FIG. 5 is displayed on the display 132 of the image forming apparatus 12, paragraphs 51-53),
 wherein said controller (CPU 122) (1) causes said display (display 132) to display said reading image (code image 112, fig. 5) in response to a predetermined operation by a user in a case where the power mode of said image forming apparatus is the first mode and the reading image is not displayed (code image 12 as displayed in fig. 5 is displayed on display 132 when user operation such as connection icon 102 is touched by user in first power state corresponding to action that code image 112 is to be displayed, paragraphs 51-53, 92-93).
Watabe fails to explicitly disclose that in an operation in a second mode, as power mode, where electric power consumption is smaller than electric power consumption in first mode and in which display panel is turned off, and displaying reading image without predetermined operation in a case where the power mode of said image forming apparatus is shifted to first mode from second mode.
However, Funakawa teaches in an operation in a second mode (power saving mode), as power mode,  where electric power consumption is smaller than electric power consumption in first mode (normal mode) and in which display panel is turned off (paragraph 20, claim 12, power consumption is smaller in power saving mode compared to normal mode and in power saving mode the power supply to display unit is turned off), and displaying without predetermined operation in a case where the power mode of said image forming apparatus is shifted to first mode from second mode (display is turned off in power saving mode since power is not supplied to it, however, when image forming apparatus transitions back to normal mode from power saving mode in an triggering event which involves no predetermined user operation (sensor 160 activates), the power is supplied back to display for it to be able to display image/information again, paragraphs 81, 20).
Watabe and Funakawa are combinable because they both teach having image forming apparatuses with different power states.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Watabe with the teachings of Funakawa for the benefit of detecting a user operation with respect to the entire surface of operation area and thereby cancelling power-saving mode without increasing the size of the apparatus as taught by Funakawa at paragraph 8.
Watabe and Funakawa fail to explicitly teach displaying reading image without predetermined operation.
However, Takahashi teaches first mode as power mode (normal mode) where display is turned on and second mode as power mode (sleep mode) where display is turned off (paragraphs 63-64 with table 2, note that power is supplied in normal mode and not supplied in sleep mode, wherein display portion 334 is turned off in sleep mode by operation portion 330) and displaying reading image (information screen 500) without predetermined operation in a case where the power mode of image forming apparatus (image forming apparatus 100 as shown in figs. 1-2) is shifted to first mode from second mode (CPU 301 displays the information screen 500 on the display portion 334 of the operation portion 330 without any user predetermined user operation when power state of image forming apparatus 100 is shifted (recovery is made) from sleep mode back to the normal mode, paragraph 79, claim 4).
Watabe and Funakawa are combinable with Takahashi because they all teach having image forming apparatuses with different power states such as normal vs. sleep state.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Watabe and Funakawa with the teachings of Takahashi for the benefit of to allow a size of a sheet changed after a recovery from sleep to be decided even when the sheet on a manual feed tray is changed during a sleep mode of an image forming apparatus, to thereby prevent an image failure and a paper jam as taught by Takahashi at paragraph 9.
Regarding claim 2, Watabe in view of Funakawa further teaches a power supply capable of supplying electric power to portions of said image forming apparatus (Watabe, paragraphs 48-49, power supply is cut off or not cut off to unit 140) (Funakawa, power is supplied to detecting unit but not display unit, paragraph 20), wherein in said first mode, the electric power is supplied from said power supply to said display (Funakawa, power is supplied to display in normal mode, paragraph 83), and in said second mode, the electric power is not supplied from said power supply to said display (Funakawa, power is not supplied to display in saving mode, paragraphs 20, 83-85).
Watabe and Funakawa are combinable because they both teach having image forming apparatuses with different power states.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Watabe with the teachings of Funakawa for the benefit of effectively conserving power consumption by having display off in power saving mode when no user or operations are detected as taught by Funakawa at paragraphs 83-85.
Regarding claim 3, Watabe in view of Funakawa further teaches a human sensor (human sensor 160) capable of detecting presence of a person in a predetermined region on a periphery of said image forming apparatus (Funakawa, paragraph 67, human is detected), wherein said controller restores an operation mode of said image forming apparatus from said second mode to said first mode in a case that said human sensor detects the presence of said person in said second mode (Funakawa, when human is detected, image forming apparatus 1 is restored from power saving mode to the normal mode, paragraphs 67, 83, 94).
Watabe and Funakawa are combinable because they both teach having image forming apparatuses with different power states.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Watabe with the teachings of Funakawa for the benefit of effectively “detect a user in a prescribed detection range. When a user is detected by human detection sensor 160, CPU 100 causes image forming apparatus 1 to make a transition to the normal mode” at paragraph 85.
Regarding claim 4, Watabe further discloses a communication unit (short distance communication unit 142) configured to communicate with a portable terminal (user terminal 200) through near field wireless communication slower in communication speed than the wireless communication (NFC connection is established between printer and user terminal, paragraphs 102-110 where it is well-known in the art that wireless communication is always faster than NFC (i.e. US 2014/0293327, paragraph 24));  wherein the controller causes the communication unit to permit the wireless communication with the portable terminal on the basis of the near field wireless communication (paragraph 109, when the short distance wireless communication is started between the image forming apparatus 12 and the user terminal 200, connection information for wireless communication is transmitted from the image forming apparatus 12 to the user terminal 200 by short distance wireless communication. The user terminal 200 automatically establishes wireless communication connection with the image forming apparatus 12 in accordance with the connection information for wireless communication which is received).
Regarding claim 6, Watabe further discloses an operating panel including said display (display 132 with touch panel 130, fig. 2, paragraph 28) through which an operator is capable of inputting information by a touch operation (paragraphs 53, 59, When the connection icon 102 is touched (selected), the connection guide screen 110 as illustrated in FIG. 5 is displayed on the display 132 of the image forming apparatus 12) and including an antenna configured to carry out the near field wireless communication with the portable terminal (paragraphs 35, 40, 122, wireless, near range communication is performed using antenna).
Regarding claim 7, Watabe further discloses wherein said reading image is a QR code (read image 12 is a QR code, paragraph 57).
Regarding claim 8, Watabe further discloses wireless communication is Wi-Fi communication (wireless communication unit 140 includes a wireless communication circuit. The wireless communication circuit is a circuit for performing wireless communication such as Wi-Fi and is connected with an antenna, paragraph 35)
Regarding claim 9, Watabe further discloses wherein the controller causes said display (display 132)  to display a menu screen (menu screen 100, fig. 4) on which icons (icon 102. fig. 4) to be selected by the user for displaying said reading image are displayed, and the predetermined operation is an operation for selecting said icons by the use of the menu screen (when the connection icon 102 is touched (selected) on fig. 4, the connection guide screen 110 with read image 12 with QR code as illustrated in fig. 5 is displayed on the display 132 of the image forming apparatus 12, paragraph 53, 92-93)
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Watabe, US 2018/0314477 in view of Funakawa, US 2013/0083344 further in view of Takahashi et al., US 2016/0012320 as applied in claim 1 above and further in view of Goto et al., US 2017/0208427.
Regarding claim 5, Watabe further discloses display displays, together with said reading image, so as to carry out near field wireless communication with the portable terminal (paragraphs 53-60, 102-106, code image 112 is displayed to enable wireless communication between printer and user terminal).
	Watabe with Funakawa and Takahashi fail to explicitly disclose displaying an image indicating a position where portable terminal is held over display so as to carry out near field wireless communication with the portable terminal.
However, Goto teaches displaying together with reading image (image 1902, fig. 19), an image indicating a position where portable terminal is held over display so as to carry out near field wireless communication with the portable terminal (as shown in figs. 7, 17, 20 indicating a position where portable terminal is held near display of apparatus needed for NFC (NFC, paragraphs 86, 132) communication).
Watabe, Funakawa and Takahashi are combinable with Goto because they all teach having image forming apparatuses with detection techniques.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Watabe and Funakawa with the teachings of Goto for the benefit of for reducing variation in the intensity of received radio waves by obtaining an appropriate correction value as taught by Goto at paragraph 0008.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Baba, US 2014/0104636 – teaches detecting human approaching the printing apparatus and shifting power supply states.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAWANDEEP DHINGRA whose telephone number is (571)270-1231. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAWAN DHINGRA/Examiner, Art Unit 2672  

/MOHAMMAD H GHAYOUR/Supervisory Patent Examiner, Art Unit 2672